DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11 (Fig. 2).  
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “insulating material” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 7-10, 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 1, the claim recites “the second electrode layer of the first electrochromic layer comprises a plurality of second electrodes distributed along the horizontal direction…and separated from each other by an insulating material” appears to be prohibited new matter not disclosed in the original specification.
	As best as Examiner understands, the second electrode is element (14) and as per Applicant’s claim the “horizontal direction” is left/right in Figure 1, or possibly into/out of page of Figure 1.  Applicant’s specification makes no mention there exist a plurality of second electrodes (14) in the left/right (or into/out of) direction nor does it discuss such electrodes being separated by an insulating material.  
	While Applicant’s specification discusses an insulating material separating second electrodes1, the specification refers to the electrodes (14) which are shown arranged in the vertical direction and being separated by the various layers (12, 13, etc.).  Thus the specification suggests an insulating material between top and bottom electrode layers (14).  This is contrasted with electrode layers (13) which are separated vertically, but are connected to be “continuous”2.
	This issue is also present in the claim language “the second electrode layer of the second electrochromic layer comprises a plurality of second electrodes distributed along the horizontal direction…and separated from each other by an insulating material”.
	Claims 3, 5, 7-10, 12-14 are rejected as dependent upon claim 1.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 107017281; cited by Applicant; specification references made to machine translation) in view of O’Conner et al. (US 4,294,518 - O’Conner) and Yashiro et al. (US 8,902,151 - Yashiro; of record).
	As to claim 1, Yang teaches a display panel (Yang Figs. 1-6), comprising a first substrate (Yang Fig. 6 - 1), a first electrochromic layer (Yang Fig. 6 - 21), a light emitting layer (Yang Fig. 6 - 3; para. [0040]), a second electrochromic layer (Yang Fig. 6 - 22), sequentially stacked on the first substrate in a vertical direction perpendicular to the first substrate (Yang Fig. 6 - 1, 21, 3, 22), wherein each of the first electrochromic layer and the second electrochromic layer comprise a first electrode layer (Yang Fig. 6 - 212, 221; para. [0043]), a second electrode layer (Yang Fig. 6 - 211, 222; para. [0043]), and an electrochromic layer between the first electrode layer and the second electrode layer (Yang Fig. 6 - 210, 220; para. [0043]; Fig. 5 - 210, 213, 214; Fig. 6 - 220, 223, 224), 	wherein the first electrode layer of the first electrochromic layer extends continuously along a horizontal direction perpendicular to the vertical direction between the light emitting layer and the electrochromic material layer of the first electrochromic layer (Yang Fig. 6 - 212; Examiner’s note: Applicant’s specification provides no context to the extent of “continuous”, thus each electrode (212) is continuous over its entire area, such continuity extending horizontally), 
	the second electrode layer of the first electrochromic layer comprises a plurality of second electrodes distributed along the horizontal direction between the first substrate and the electrochromic material layer of the first electrochromic layer and separated from each other (Yang Fig. 6 - 211; para. [0043]), enabling the first electrochromic layer to comprise a plurality of first sub-electrochromic layers respectively corresponding to the plurality of second electrodes of the first electrochromic layer (Yang Fig. 6 - 211, 212),
	wherein the first electrode layer of the second electrochromic layer extends continuously along the horizontal direction perpendicular to the vertical direction between the light emitting layer and the electrochromic layer of the second electrochromic layer (Yang Fig. 6 - 221; para. [0043]), the second electrode layer of the second electrochromic layer extends in a horizontal direction (Yang Fig. 6 - 222);
	wherein each of the first sub-electrochromic layer of the plurality of first sub-electrochromic layers and second electrochromic layer are configured to switch between a light transmissive state and a light shielding state in response to an external voltage (Yang para. [0010]), wherein each of the first electrochromic layer and the second electrochromic layer comprise a supporting electrolyte layer (Yang Fig. 4 - 213; para. [0044]; Fig. 5 - 223; para. [0046]), the supporting electrolyte layer of the first electrochromic layer is located between the second electrode layer of the first electrochromic layer and the electrochromic material layer of the first electrochromic layer (Yang Fig. 4 - 210, 213, 211); the supporting electrolyte layer of the second electrochromic layer is located between the second electrode layer and the second electrochromic material layer of the second electrochromic layer (Yang Fig. 5 - 222, 223, 224).
	Yang does not specify the first substrate is a TFT substrate, a second TFT substrate (on top), the plurality of second electrodes separated by an insulating material, and the second electrochromic layer comprising a plurality of second electrodes between the second TFT substrate and electrochromic material, the plurality of second electrodes being separated by an insulating layer, the second electrochromic layer including sub-electrochromic layers.
	In the same field of endeavor O’Conner teaches a dual mode/dual sided electrochromic (EC) device (O’Conner Figs. 1-3; col. 2:50-55), having first and second substrates stacked on bottom and on top with EC layers between (O’Connor Fig. 2 - 14, 34; col. 3:19-22; col. 3:56-60), a plurality of second electrodes in a horizontal direction between EC material layer and second substrate (O’Conner Fig. 2 - 16, 14, 24 and/or Fig. 2 - 34, 40, 38), the plurality of electrodes being separated by insulating material (O’Conner Fig. 2 - 18, 42), creating a plurality of sub-electrochromic layers (O’Conner Fig. 1 - 12).
	In the same field of endeavor Yashiro teaches displays having substrates with TFT (Yashiro Fig. 4 - AMTFT Part).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide additional substrate, separated electrodes, and insulating material as taught by O’Conner since, such substrates allow for creating transparent windows (O’Conner col. 3:17-25; col. 3:55-60), providing a plurality of electrode allows for creating a plurality of EC segments/pixels (O’Conner col. 3:10-15), and providing the insulating material allows for protecting electrodes from corrosive effects (O’Conner col. 4:4-10), and to provide TFTs on the substrates since, as taught by Yashiro, such TFTs allow for controlling the pixel electrodes (Yashiro col. 17:60-65).
	As to claim 9, Yang in view of O’Conner and Yashiro teaches all the limitations of the instant invention as detailed above with respect to claim 1, and O’Conner further teaches the first TFT substrate and the second TFT substrate are made of a light transmissive material (O’Conner Fig. 2; col. 3:20-24).
	As to claim 10, Yang in view of O’Conner and Yashiro teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yashiro further teaches making first and second electrodes comprise indium tin oxide (ITO) (Yashiro col. 5:9-16). 
	As to claims 12-14, the claims depend from claim 1 which is an apparatus claim, where claims 12-14 are directed to a method(s) of controlling/operating the device of claim 1.  Examiner notes that the manner of operating the device does not differentiate apparatus claims from the prior art (MPEP 2114.II - A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).  As such, claims 12-14 are rejected for teaching all the structure of claim 1.  Examiner additionally notes that Yang teaches changing/controlling the transmission/blocking of the pixel/sub-pixels as necessary (Yang para. [0010]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, O’Conner and Yashiro as applied to claim 1 above, and further in view of Liu et al. (Highly transparent to truly black electrochromic devices based on an ambipolar system of polyamides and viologen - herein Liu; of record).
	As to claim 3, Yang in view of O’Conner and Yashiro teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the EC material comprises: 

    PNG
    media_image1.png
    275
    703
    media_image1.png
    Greyscale

	In the same field of endeavor Liu teaches an EC display having the claimed EM material (Liu Fig. 1; Scheme 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention, since, as taught by Liu, such EC materials are well known in the art for the purpose of providing high performance ECDs with lower working voltages and ultra-high contrast (Liu page 6: Conclusion).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, O’Conner and Yashiro as applied to claim 1 above, and further in view of Leventis et al. (US 5,457,564 - Leventis; of record).
	As to claim 5, Yang in view of O’Conner and Yashiro teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the electrolyte layer comprises viologen.  In the same field of endeavor Leventis teaches electrochromic devices having electrolytes with viologen (Leventis col. 22:20-33).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a viologen since, as taught by Leventis, such materials are well known for EC devices as being exceptionally stable in aqueous solutions and strong absorbance (Leventis col. 22:20-33).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, O’Conner and Yashiro as applied to claim 1 above, and further in view of Yang et al. (US 2014/0247198 - Yang 198; of record).
	As to claim 7, Yang in view of O’Conner and Yashiro teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Yang/O’Conner further teaches a display area of the display panel comprises a plurality of sub-pixels arranged in an array (Yang Fig. 6 - 3, 212, 211; O’Conner Fig. 1 - 12), the plurality of first sub-electrochromic layers of the first electrochromic layer and the plurality of second sub-electrochromic layers of the second electrochromic layer both correspond to the plurality of sub-pixels (Yang Fig. 6 - 3, 212, 211; O’Conner Fig. 1 - 12), wherein the light emitting layer comprises sub-light emitting layers corresponding to the sub-pixels of the display panel (Yang Fig. 6 - 3).
	Yang in view of O’Conner and Yashiro does not specify a red sub-light emitting layer, a green sub-light emitting layer, a blue sub-light emitting layer or a white sub-light emitting layer).	
	Yang 198 teaches a display panel having a light emitting layer (Yang 198 Fig. 1 - 11, 13) comprises sub-light emitting layers corresponding to the sub-pixels of the display panel (Yang 198 Fig. 1 - 13; para. [0025], [0026], [0032]), the sub-light emitting layers comprise a red sub-light emitting layer, a green sub-light emitting layer, a blue sub-light emitting layer, or a white sub-light emitting layer (Yang 198 para. [0025], [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the color sub-pixels since, as taught by Yang 198, such colors are well known for the purpose of providing color displays (Yang 198 para. [0026]).
	As to claim 8, Yang in view of O’Conner, Yashiro, and Yang 198 teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Yang further teaches each of the sub-light emitting layers comprises a cathode, an anode, and an electroluminescent material layer between the cathode (Yang Fig. 6 - 5, 3, 4; para. [0013], [0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. page 13:line 29 - page 14:line 3
        2 Spec. page 13:lines 25-32